COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re J. A., Relator

Appellate case number:      01-17-00645-CV

Trial court case number:    2015-05679J

Trial court:                315th District Court of Harris County

       This Court’s August 22, 2017 Order had granted the motion by relator, J. A., to
stay all proceedings in the juvenile district court pending this Court’s disposition of this
mandamus petition in this juvenile delinquency case. The petition seeks to vacate the
respondent district judge’s nunc pro tunc order to correct judgment, signed on June 23,
2017, and order on motion to dismiss for lack of jurisdiction and motion for entry nunc
pro tunc, signed on July 28, 2017, and to dismiss the State’s petition to modify.
        On November 10, 2017, the State filed a motion to reconsider grant of temporary
relief, contending that a lift of the stay is necessary to ensure that the juvenile district
court has the full range of dispositional alternatives because it will lose significant
authority on November 28, 2017, as relator turns nineteen the next day. See TEX. FAM.
CODE ANN. § 54.051(a), (b) (West 2016) (stating that hearing to transfer juvenile under
determinate probation to district court must be conducted before juvenile’s 19th
birthday). After this Court requested a response, relator filed a response on November
16, 2017, and a supplemental reporter’s record on November 17, 2017, asserting, among
other things, that he would lack an adequate remedy on appeal if the juvenile court
conducted proceedings without jurisdiction while this petition was still pending.
        Accordingly, the Court grants the State’s motion to reconsider grant of temporary
relief, and lifts this Court’s August 22, 2017 stay order to allow the juvenile court to
conduct all proceedings or hearings, if any, before relator turns nineteen. See TEX. R.
APP. P. 52.10(c). Relator’s petition remains pending in this Court.


       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually       Acting for the Court
Date: November 20, 2017